Exhibit 10.22




AGREEMENT




This Agreement (this “Agreement”) is made and entered into effective as of March
25th, 2013 (“the Effective Date”) , by and between The Digital Development Group
Corp., a Nevada corporation (“DIGIDEV”) and Charles Sheen (“SHEEN”).  DIGIDEV
and SHEEN are sometimes collectively referred to as the Parties herein.




RECITALS




A.        SHEEN is a well-known, and highly regarded, actor who has appeared in
a variety of feature films and television programming. SHEEN has created,
developed and produced a variety of televised productions featuring his talent
acting alone and/or with other persons.  




B.

DIGIDEV has launched DigiDev.tv, a proprietary platform that provides a variety
of channels utilizing digital encoding and syndicated distribution of a variety
of entertainment programming and information content (collectively “the
Platform”) to a variety of Internet connected “over the top” (OTT) devices
manufactured by companies such as Roku, Boxee, Google TV, Apple TV, Western
Digital, etc., as well as other types of Internet enabled devices (e.g., smart
televisions, smart phones, tablets, computers etc.) (Collectively “Devices”).,




C.     DIGIDEV wants to engage SHEEN’s personal services on a limited basis, and
obtain an exclusive license and right to use the name, likeness and voice of
SHEEN in connection with creating and producing original OTT content, which
shall be featured on the “Charlie Sheen Channel” (or any other mutually
acceptable name) to be broadcast on DigiDev.tv, as well as the use of SHEEN’s
services, name, likeness and voice for promoting the Charlie Sheen Channel,
DigiDev.tv and the Platform.




NOW THEREFORE, the Parties agree as follows:




1.

Obligations and Rights of the Parties. The Parties agree that SHEEN shall act as
a special advisor to DIGIDEV on programming, types of content and marketing of
DIGIDEV and the Platform.  In addition:




a. On a reasonable basis, SHEEN agrees to provide his personal services to
create or produce original content for the Charlie Sheen Channel (i.e. Denise
Richards Show, Emilio’s Wine Show, Kato Kaelin Show, etc.), as well as to
endorse and promote the Charlie Sheen Channel and DIGIDEV, and the content
appearing thereon, via recorded commercials produced by DIGIDEV and distributed
on the Platform, and other forms of electronic media, e.g., the Internet,
generally, social media, etc.  The Parties will mutually agree on original
content, and no production shall be commenced without the Parties’ mutual
agreement on a production budget and time schedule.  SHEEN will have ultimate
creative approval of all content prior to such content being broadcast, which
approval shall not be unreasonably withheld.  SHEEN agrees that during the Term,
he will not promote the distribution of entertainment content on competing OTT
platforms.




b. SHEEN shall grant DIGIDEV a non-exclusive and limited license to utilize
SHEEN’s voice, name and likeness in connection with DIGIDEV’s promotional
efforts to promote the Charlie Sheen Channel and DIGIDEV. SHEEN will have final
approval of all promotional material used by DIGIDEV as well as approval of any
production staff used for producing said materials. In addition to the original
content created in this agreement, SHEEN shall choose and promote existing
content from DIGIDEV’s licensed library to be available on the Charlie Sheen
Channel that best fits with the Channel’s format.




c. SHEEN agrees to make at least one personal appearance per year at a DIGIDEV
sponsored event.




d. SHEEN agrees to his support of the Charlie Sheen Channel, as well as DIGIDEV,
throughout SHEEN’s social media contacts and related platforms, as well as all
forms of traditional entertainment and news media (e.g., broadcast television,
terrestrial and satellite radio, newspapers, magazines, and by engaging in
promotional activities utilizing Twitter, Facebook, etc.)  At a minimum, SHEEN
agrees to create “TWEET’s”, and/or interact via Facebook postings on his Twitter
and Facebook accounts, featuring DIGIDEV and/or the Charlie Sheen Channel in a
positive manner at least one time per week after the Effective Date.




e.SHEEN also agrees that at SHEEN’S convenience, and subject to reasonable
advance notice from DIGIDEV, SHEEN will make himself available for a minimum of
four hours on a single day of shooting during each calendar quarter during the
Term (as defined below), i.e., four days over a period of 12 months, for video
recording of DIGIDEV’S commericals and/or promotional interstitials, or other
promotional material for the marketing of the Charlie Sheen Channel and/or
DIGIDEV and programming appearing thereon.  Such material may include production
of original entertainment content at DIGIDEV's discretion and expense.  SHEEN
shall have final creative approval for the final versions of any such material
or content which approval shall not be unreasonably withheld.  





1




--------------------------------------------------------------------------------




f.Any such material, i.e., original content featuring SHEEN, shall be deemed
‘work for hire’ owned in perpetuity by DIGIDEV and such content produced by
DIGIDEV may be distributed by DIGIDEV throughout the World in all forms of
distribution and media, whether or not for compensation.  If DIGIDEV is
compensated for re-distribution of any such materials and/or content, including
the Charlie Sheen Show, then the Parties will share revenues as provided in
Section 2 below




2.

Revenue Sharing; Options for Shares.  




a. From gross revenues generated by the distribution and sale of any original
programming featuring SHEEN and/or affiliates, inclusive of the Charlie Sheen
Channel and/or pay per view events and/or re-occurring episodic shows, DIGIDEV
shall be entitled to recoup any and all production or post-production costs
incurred by DIGIDEV in connection with such original content.  Any remaining
revenues after DIGIDEV recoups its production costs shall be allocated Sixty
Percent (60%) to SHEEN and Forty Percent (40%) to DIGIDEV.  If and to the extent
content featuring SHEEN, such as the Charlie Sheen Channel, is distributed on
DigiDev.tv and/or the Platform, SHEEN’s revenue participation shall be a
percentage of total subscription revenues generated by DIGIDEV from its offering
of multiple channels on DigiDev.tv based on a monthly flat fee for consumers
viewing the Charlie Sheen Channel multiplied by a fraction, the numerator of
which is the total hours of viewing the Charlie Sheen Channel and the
denominator of which is the aggregate hours watched by subscribers of all
DIGIDEV channels in each calendar month.  Any monies owed to SHEEN will be paid
no later than forty five (45) days after the end of that fiscal quarter.  




b. As additional consideration for SHEEN’s services, and assuming SHEEN
faithfully performs the services outlined in Section 1 above, DIGIDEV agrees 9to
issue SHEEN a performance award in the form of  an option to acquire up to Seven
Million (7,000,000) shares of DigiDev’s common stock at an exercise price of
$.10 per share.  The stock options may be exercised at any time from and after
five (5) years after execution and delivery of the Effective Date of this
Agreement.  The Parties agree that One Million (1,000,000) of the options shall
be exercisable after the Effective Date.  The remaining 6,000,000 of options
shall be exercisable as follows: One million shares (1,000,000) vesting every
six (6) months following the Effective Date.   DIGIDEV agrees that vesting shall
accelerate in the event of a “change of control”, e.g., all unvested options to
acquire DIGIDEV's stock shall be exercisable immediately upon the sale of all or
substantially all of the assets of DIGIDEV, upon the merger or reorganization of
DIGIDEV following which the equity holders of DIGIDEV immediately prior to the
consummation of such merger or reorganization collectively own less than 50% of
the voting power of the resulting entity, or upon the sale of equity securities
of DIGIDEV representing 50% or more of the voting power of the Employer or 50%
or more of the economic interest in DIGIDEV in a single transaction or in a
series of related transactions.




c. In addition to the grant of the Options, and as additional consideration for
the faithful performance of the services outlined in Section 1 above, SHEEN
shall be paid a fee of THREE HUNDRED THOUSAND DOLLARS ($300,000.00) payable, in
cash, as follows: (i) 75,000 on or before within 14-business days following the
Effective Date of this Agreement; (ii) $75,000 on or before July 1, 2013; (iii)
$75,000.00 on or before October 1, 2013; and (iv) $75,000.00 on or before
November 1, 2013.




3.

Term.  The term of this Agreement shall commence as of the Effective Date and
shall end the earlier of (i) Eighteen [18] calendar months thereafter or (ii)
Twelve [12] months from the commercial launch of the Sheen Channel (the “Term”).
 




4.

Statements; Audit Rights.  DIGIDEV shall account to SHEEN on a quarter annual
basis for all revenues from original programming content featuring SHEEN and
distributed via DigiDev.tv and the Platform.  All payments due hereunder shall
be accompanied by statements which show in reasonable detail the basis for the
payment made, the identification of specific SHEEN content generating revenue
during each reporting period.  DIGIDEV shall provide such statements whether or
not any payment is due. All payments under this Agreement shall be sent to the
SHEEN’s principal executive office.  Payments by DIGIDEV shall be made by check
or wire transfer as directed by SHEEN from time to time.  No more than once per
calendar year during the Term and for two (2) years thereafter, SHEEN shall have
the right during normal business hours and upon ten (10) business days written
notice to DIGIDEV, and at SHEEN’s expense, to examine, audit and take extracts
from DIGIDEV's books and records at such location where DIGIDEV's books and
records are normally kept relating to Gross Revenues generated from distribution
of original programming featuring SHEEN and/or payments due hereunder to SHEEN
by DIGIDEV.  In the event that any such examination or audit reveals an
underpayment of amounts due, DIGIDEV shall promptly pay the amounts owed plus
interest at a rate equal to Ten Percent (10%) per annum.  In the event any such
underpayment due exceeds Five Percent (5%) of the amount previously paid,
DIGIDEV shall pay SHEEN’s actual costs of conducting such audit in addition to
the amounts due.





2




--------------------------------------------------------------------------------




5.

Representations and Warranties; Limitation of Liability.  




a. By DIGIDEV.  DIGIDEV represents and warrants that (a) it has the right, power
and authority to enter into this Agreement and fully perform its obligations
hereunder; (b) the making of this Agreement by it does not and will not conflict
with any agreement existing between it and any other party; (c) it shall acquire
all rights necessary for the production, distribution, exhibition and
exploitation of special interest content in any and all media, now known or
hereafter invented, in perpetuity; (d) it complies, and at all times shall
comply, with all applicable laws, rules and regulations in effect during the
Term pertaining to its operation of DIGIDEV's Platform and the subject matter
hereof; (e) DIGIDEV has the proper skill and training and background so as to be
able to perform in a competent and professional manner and that all work will be
performed in accordance with applicable standards; (f) the Platform will perform
in accordance with the specifications and consistent with standards generally
accepted in the OTT industry; and (g) all portions of DIGIDEV's Platform, and
the promotional materials related thereto, are owned or licensed by DIGIDEV and
do not violate or infringe any right of privacy or publicity or any other
intellectual property right, or contain any libelous, defamatory, obscene or
unlawful material, or otherwise violate or infringe any other right of any third
party.




b. By SHEEN.  SHEEN represents and warrants that (a) he has the right, power and
authority to enter into this Agreement and to fully perform its obligations
hereunder; and, (b) the making of this Agreement by SHEEN does not and will not
conflict with any agreement existing between SHEEN and any third party.




c. EXCEPT FOR ANY INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS, LIABILITIES
ARISING FROM SECTION 7 below  (“INDEMNIFICATION”) WITH RESPECT TO THIRD PARTY
CLAIMS AND A BREACH OF SECTION 7 ("CONFIDENTIALITY"), NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY FOR ANY LIQUIDATED, INDIRECT, CONSEQUENTIAL, EXEMPLARY
OR INCIDENTAL DAMAGES (INCLUDING DAMAGES FOR LOSS OF BUSINESS PROFITS, BUSINESS
INTERRUPTION, LOSS OF BUSINESS INFORMATION, AND THE LIKE) ARISING OUT OF THIS
AGREEMENT, EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  




6.    Indemnification.




a. By DIGIDEV. DIGIDEV agrees to, and shall, indemnify, defend and hold harmless
SHEEN and his successors and assigns (the “SHEEN Indemnitees”) from and against
any and all claims, demands, actions, damages, losses, expenses (including
reasonable attorneys’ fees) and other liabilities arising from or related to
actions brought by third parties related to (a) any breach of any of the
representations, warranties or agreements made by it under this Agreement;  (b)
any unauthorized use by it or any of its subcontractors or the Platform or any
content distributed on the special interest channels; (c) any prize or contest
offered by DIGIDEV or any Platform in connection with the special interest
channels; or, (d) any other claim with respect to the operation of the Platform.
 SHEEN shall promptly notify DIGIDEV of any such claim.  DIGIDEV shall bear full
responsibility for the defense (including any settlements) of any such claim;
provided however, that (i) DIGIDEV shall keep SHEEN informed of, and consult
with SHEEN in connection with the progress of such litigation or settlement; and
(ii) DIGIDEV shall not have any right, without SHEEN’s written consent, to
settle any such claim if such settlement arises from or is part of any criminal
action, suit or proceeding or contains a stipulation to or admission or
acknowledgment of, any liability or wrongdoing (whether in contract, tort or
otherwise) on the part of SHEEN or any SHEEN affiliate.  This Section shall
survive the termination of this Agreement for a period of three (3) years after
the termination hereof.




b. By SHEEN.  SHEEN agrees to and shall indemnify, defend and hold harmless
DIGIDEV and its successors and assigns from and against any and all claims,
demands, actions, damages, losses, expenses (including reasonable attorneys’
fees) and other liabilities arising from or related to actions brought by third
parties related to any breach of any of the representations, warranties or
agreements made by it under this Agreement.  SHEEN shall promptly notify DIGIDEV
of any such claim.  SHEEN shall bear full responsibility for the defense
(including any settlements) of any such claim; provided however, that (i) SHEEN
shall keep DIGIDEV informed of, and consult with DIGIDEV in connection with the
progress of such litigation or settlement; and (ii) SHEEN shall not have any
right, without DIGIDEV's written consent, to settle any such claim if such
settlement arises from or is part of any criminal action, suit or proceeding or
contains a stipulation to or admission or acknowledgment of, any liability or
wrongdoing (whether in contract, tort or otherwise) on the part of DIGIDEV.





3




--------------------------------------------------------------------------------




7.

Confidentiality.




a. Duty to Protect.  Except as otherwise required by law or the regulations of
any securities exchange, the parties agree not to disclose Confidential
Information (defined below) of the other party to any third party, provided that
each party may disclose such Confidential Information to its respective
directors, officers, employees and agents, advisers (including legal, financial
and accounting advisers), affiliates and other persons directly or indirectly
engaged to do work therefor who agree to be bound by the terms hereof
(collectively, “Representatives”), as needed in connection with the activities
contemplated hereunder.  Each party agrees to protect Confidential Information
disclosed by the other party from unauthorized disclosure with at least the same
degree of care as it normally exercises to protect its own Confidential
Information of a similar nature.  Each party hereto further agrees to restrict
the use of the other party’s Confidential Information to use solely for the
purposes contemplated by this Agreement.




b. Definition.  “Confidential Information” means all non-public, confidential or
proprietary information that one party or its Representatives make available to
the other party or its Representatives in connection with this Agreement.
 “Confidential Information” includes, without limitation, the terms of this
Agreement, as well as information related to the past, present and future plans,
ideas, business strategies, marketing programs, activities, customers and
suppliers of SHEEN and its affiliated companies and partners, as the case may
be.  It is expressly understood that the disclosure of Confidential Information
hereunder is not a public disclosure thereof, nor a sale or offer for sale of
any product, equipment, process or service.




c. Exclusions.  “Confidential Information” shall not include information that:
(a) was, at the time of its disclosure hereunder to the receiving party, already
in the possession of the receiving party free of obligation to the other party
to keep it confidential; (b) is or becomes generally available to the public
other than as a result of a breach of this Agreement by the receiving party or
its Representatives; (c) becomes available to the receiving party on a
non-confidential basis from a source other than the disclosing party or its
Representatives, provided that such source is not, to the knowledge of the
receiving party, bound by a confidentiality agreement or other legal or
fiduciary obligation of secrecy to the disclosing party; or (d) is developed
independently by the receiving party.




d. Responsibility for Representatives. The parties agree that they shall be
responsible for any disclosure of Confidential Information by their respective
Representatives that would constitute a breach of this Agreement.




e. Right to Injunctive Relief.  In the event of any breach of this Section, the
non-breaching party will be entitled, in addition to any other remedies that it
may have at law or in equity, to seek injunctive relief or an order of specific
performance.




f. Survival. The provisions of this Section and the obligations of the parties
hereunder shall survive the termination of this Agreement for a period of two
(2) years.




8.

General Terms and Conditions.




a. No Joint Venture.  The parties are independent contractors with respect to
each other.  Each party is not and shall not be deemed to be an employee, agent,
partner or legal representative of the other for any purpose and shall not have
any right, power or authority to create any obligation or responsibility on
behalf of the other.




b. Force Majeure. No party shall be deemed in default hereunder for any
cessation, interruption or delay in the performance of its obligations due to
causes beyond its reasonable control, including but not limited to: earthquake,
flood, or other natural disaster, act of God, labor controversy, civil
disturbance, war (whether or not officially declared) or the inability to obtain
sufficient supplies, transportation, or other essential commodity or service
required in the conduct of its business, or any change in or the adoption of any
law, regulation, judgment or decree (each a “Force Majeure Event”); provided
that, the party relying upon this Sub-Section shall have given the other party
written notice thereof promptly and, in any event, within five (5) days of
discovery thereof; and each party shall take all steps reasonably necessary to
mitigate the effects of a Force Majeure Event upon which such notice is based.
 Each party shall have the right to terminate this Agreement upon written notice
if any Force Majeure Event of the other party continues for more than a total of
twenty (20) days.





4




--------------------------------------------------------------------------------




c. Notices  All notices which either party is required or may desire to serve
upon the other party shall be in writing and addressed to the party to be served
as follows: (i) if to SHEEN:
_____________________________________________________; and, (ii) if to DIGIDEV:
6630 Sunset Blvd., Los Angeles, Calif. 90028.  Notice may be served personally
or by facsimile (provided oral confirmation of receipt is immediately obtained
or a hard copy is concurrently sent by internationally commercially recognized
overnight delivery service), internationally commercially recognized overnight
delivery service (such as Federal Express or D.H.L.) or courier.  Notice shall
be deemed served upon personal delivery or upon the date sent; provided however,
that SHEEN shall be deemed to have been served with a notice of a request for
approval of materials only upon SHEEN’s actual receipt of the request and of any
required materials.  Materials which require SHEEN’s approval shall be sent by
Internet, if electronic files can be sent, overnight delivery service or served
personally.  Either party may change the address to which notices are to be
delivered by written notice to the other party served as provided in this
Section.




d. Entire Agreement.  This Agreement constitutes the complete, final and
exclusive agreement between the parties with respect to the subject matter
hereof, and supersedes any and all prior or contemporaneous oral or written
representations, understandings, agreements or communications between them
concerning the subject matter hereof.  Neither party is relying upon any
warranties, representations, assurances or inducements not expressly set forth
herein.




e. Amendments. All amendments of this Agreement shall be binding upon the
parties so long as the same shall be in writing and executed by both parties.
 No trade usage or other regular practice or method of dealing between the
parties shall modify, interpret, supplement or alter in any manner the express
terms of this Agreement.




f. Waiver. No waiver of any provision of this Agreement or any rights or
obligations hereunder shall be effective, except pursuant to a written
instrument signed by the party waiving compliance.




g. Assignment. This Agreement and the rights, duties and obligations of the
Parties may not be assigned, delegated or otherwise transferred, whether by
operation of law or otherwise, without the other Party’s prior written consent
which shall not be unreasonably withheld.  




h. Construction. This Agreement shall be fairly interpreted and construed in
accordance with its terms and without strict interpretation or construction in
favor of or against either party.  Each party has had the opportunity to consult
with counsel in the negotiation of this Agreement.




i. Severability. If any restriction, covenant or provision of this Agreement
shall be adjudged by a court of competent jurisdiction to be void, such
restriction, covenant or provision shall apply with such modifications as may be
necessary to make it valid and effective and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired.




j. Governing Law. This Agreement shall be governed by the laws of the State of
California applicable to contracts entered into and to be performed entirely
within the State of California.  The parties agree that any action at law or in
equity arising out of or relating to this Agreement shall be filed only in the
state or federal courts located in Los Angeles County.





5




--------------------------------------------------------------------------------




k. Arbitration.  In the event of any dispute or controversy arising out of, or
relating to, this Agreement, the parties hereto agree to submit such dispute or
controversy to binding arbitration pursuant to either the JAMS Streamlined (for
claims under $250,000.00) or the JAMS Comprehensive (for claims over
$250,000.00) Arbitration Rules and Procedures, except as modified herein,
including the Optional Appeal Procedure.  A sole neutral arbitrator shall be
selected from the list (the “List”) of arbitrators supplied by J.A.M.S. (“JAMS”)
Los Angeles County, California office, or any successor entity, or if JAMS no
longer exists, from a List supplied by the ADR Services, Inc. (“ADR”) following
written request by any party hereto.  Such arbitrators shall be a former or
retired judge or justice of any California state or federal court with
experience in complex litigation matters involving commercial transactions.  If
the parties hereto after notification of the other parties to such dispute
cannot agree upon an arbitrator within thirty (30) days following receipt of the
List by all parties to such arbitration, then either party may request, in
writing, that JAMS or ADR, as appropriate, appoint an arbitrator within ten (10)
days following receipt of such request (the “Arbitrator”).  The arbitration
shall take place at a place and time mutually agreeable to the parties or if no
such agreement is reached within ten (10) days following notice from the
Arbitrator, at a place and time determined by the Arbitrator in Los Angeles,
California.  Such arbitration shall be conducted in accordance with the
Streamlined Arbitration Rules and Procedures of JAMS then in effect, and Section
1280 et seq. of the California Code of Civil Procedure, or if applicable, the
Commercial Arbitration Rules of ADR then in effect.  The aforementioned choice
of venue is intended by the parties to be mandatory and not permissive in
nature, thereby precluding the possibility of litigation between the parties
with respect to or arising out of this Agreement in any jurisdiction other than
that specified in this Section.  Each party hereby waives any right it may have
to assert the doctrine of forum non conveniens or similar doctrine or to object
to venue with respect to any proceeding brought in accordance with this Section,
and stipulates that the Arbitrator shall have in personam jurisdiction and venue
over each of them for the purpose of litigating any dispute, controversy, or
proceeding arising out of or related to this Agreement.  Each party hereby
authorizes and accepts service of process sufficient for personal jurisdiction
in any action against it as contemplated by this Section by registered or
certified mail, return receipt requested, postage prepaid, to its address for
the giving of notices as set forth in this Agreement.  The decision of the
Arbitrator shall be final and binding on all the parties to the arbitration,
shall be non-appealable and may be enforced by a court of competent
jurisdiction.  The prevailing party shall be entitled to recover from the
non-prevailing party reasonable attorney’s fees, as well as its costs and
expenses.  The Arbitrator may grant any remedy appropriate including, without
limitation, injunctive relief or specific performance.  Prior to the appointment
of the Arbitrator, any party may seek a temporary restraining order or a
preliminary injunction from the Los Angeles County Superior Court which shall be
effective until a final decision is rendered by the Arbitrator.  




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
















The Digital Distribution Group Corp.

A Nevada corporation




    /s/ Joe Q. Bretz

           /s/ Charlie Sheen

_____________________________              _____________________________

Joe Q. Bretz

Charlie Sheen

Its President





6


